DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 6/24/2021, has been entered and carefully considered. Claims 1, 15, 29, and 43 are amended, and claims 2-9, 16, 24-28, 30-42, 44 and 47-56 have been canceled. Claims 1, 10-15, 17-23, 29, 43 and 45-46 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 6/24/2021, page 12, with respect to claims 1, have been fully consider, but they are not persuasive.

	Regarding the amendment, Kitamura [0041, 0061-0070, 0074, 0115-0116] Fig. 4, shows the UE receives DL signal from base station including NDI and HPN in DCI comprising binary indicator 0, 1, 2, and 3 after feedback information ACK and NACK was transmitted to the base station. The feedback information is a bitmap comprised of a number of bits. For example, a four-bit bitmap “1011” as shown in FIG. 6A. [0227] The UE including a processor as shown in Fig. 14.  Fig. 4, shows based on the NDI and HPN, the UE determines that the initial transmission or retransmission in each HARQ process can be identified. For example, the UE receive the NDI of HPN=1 in DCI which is not toggled and the CB index of HPN=1 is “#2” The user terminal can recognize that CB #2 has been the partial retransmission of the TB. For example, the NDI indicates retransmission if the NDI is not toggled in the same HPN (has the same value as the previous value). Kitamura does not explicitly disclose the signal indicating whether the feedback information is received.
	The combination of Kitamura and Sun, specifically Sun teaches “receives a signal indicating whether the feedback information is received” [0033, 0049, 0051-0053] describes the HARQ state synchronization, where UE sent to a base station a signature 
	
	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 10-12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2019/0181986) hereinafter Kitamura, in view of Sun et al. (US 2017/0215204) hereinafter Sun.

Regarding Claim 1, Kitamura teaches An apparatus comprising: a transmitter that transmits feedback information to a base station ([Para. 0219] Fig. 13 shows a structure of a user terminal including transmitting sections 203. The user terminal transmits feedback information as shown in [0066] Fig. 4), wherein the feedback information corresponds to first data, the feedback information comprises a plurality of bits, and each bit of the plurality of bits corresponds to at least one code block group ([Para. 0062-0066, 0074, 0115] Fig. 4, shows user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB), and transmits retransmission control information (feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The retransmission control information is a bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs corresponding to each bit); and receives second data ([Para. 0068] user terminal (UE) receives a retransmitted CB #2 (i.e., second data) on the downlink); and a processor ([Para. 0219] Fig. 13 shows a structure of a user terminal including processing section 204) that determines, based on the plurality of bits of the feedback information transmitted to the base station ([Para. 0115-0116] the user terminal decoding CBs #1, #3, and #4 and fails to decode CB #2, and determines the bitmap “1011” is fed back to the radio base station as retransmission control 
Examiner notes, under a broadest reasonable interpretation consistent with the specification, MPEP § 2111, the examiner interprets the claim term “signal” as “signal from base station” associated with HARQ process.
([Para. 0227] Fig. 14 shows a functional structure of a user terminal including received signal processor 404. [Para. 0130] the user terminal fails to decode CB #2 and determines the pattern information “101” indicating the retransmission control information as feedback to the radio base station. [Para. 0061-0070] Fig. 4, the radio base station assigns a HARQ process for each CB, where user terminal (UE) receives DL signal from base station including NDI for each HPN in DCI so that the initial transmission or retransmission in each HARQ process can be identified. For example, the UE receive the NDI of HPN=1 in DCI which is not toggled and the CB index of HPN=1 is “#2” The user terminal can recognize that CB #2 has been the partial retransmission of the TB. [Para. 0041] For example, the NDI indicates retransmission if the NDI is not toggled in the same HPN (has the same value as the previous value)).
Kitamura does not disclose a receiver that: receives a signal indicating whether the feedback information is received, wherein the signal comprises a binary indicator that indicates either that the plurality of bits were received by the base station or that the plurality of bits were not received by the base station, and the signal indicating whether the feedback information is received.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.

Regarding Claim 10, Kitamura does not disclose wherein the processor determines that the second data is a complete retransmission of the first data in response to the signal indicating the feedback information is not received.
Sun teaches wherein the processor determines that the second data is a complete retransmission of the first data in response to the signal indicating the feedback information is not received. ([Para. 0044, 0053] describes the loss of HARQ state synchronization. A check bit may indicate uplink acknowledgment (ACK) or negative acknowledgment (NACK) is loss (i.e., feedback information is not received, and determine the packet may be a retransmission. For example, if the signature from downlink grant indicates a missed ACK/NACK 215 transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.
Regarding Claim 11, the combination of Kitamura and Sun, specifically, Kitamura teaches wherein the processor determines that the second data is a complete retransmission of the first data in response the feedback information indicating none of the portions of the first data is correctly decoded. ([Para. 0038-0039, 0041, 0044] Fig. 3, the UE decodes TB #1, and transmits a NACK ((Negative ACK) to the base station (eNB) (indicating the whole TB#1 has failed to be decoded). Upon receiving a NACK, the radio base station retransmits same TB #1 (a complete retransmission of the TB#1). The DCI in the retransmission in TB #1 includes a untoggled NDI indicates the TB #1 is a complete retransmission).
 the signal indicating the feedback information is received. 
Sun further teaches the signal indicating the feedback information is received ([Para. 0033, 0049, 0051] when communicating a number of TBs between base station and UE, the UE has sent the ACK/NACK to the base station corresponding to a TB, and receiving a confirmation that base station has received the ACK/NACK. The ACK/NACK may be a bit field of n bits correspond to the TB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.

Regarding Claim 12, the combination of Kitamura and Sun, specifically, Kitamura teaches wherein the processor determines that the second data is a partial retransmission of the first data in response to the feedback information indicating at least one portion of the first data is correctly decoded ([Para. 0062-0070] Fig. 4, shows user terminal (UE) receives an initial transmission of CBs #1 to #4 of a transport block (i.e., first data) from base station (eNB). The user terminal succeeds in decoding CBs #1, #3, and #4 (i.e., one portion of the first data is correctly decoded) and fails to decode CB #2, and transmits retransmission control information (feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The user terminal (UE) receives a retransmitted CB #2 (i.e., 
Kitamura does not disclose the signal indicating the feedback information is received. 
Sun further teaches the signal indicating the feedback information is received ([Para. 0033, 0049, 0051] when communicating a number of TBs between base station and UE, the UE has sent the ACK/NACK to the base station corresponding to a TB, and receiving a confirmation that base station has received the ACK/NACK. The ACK/NACK may be a bit field of n bits correspond to the TB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, and the teaching of ACK/NACK confirmation from Sun to improve throughput, latency, or reliability of wireless communications.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Kitamura, in view of Sun.

Regarding Claim 17, the combination of Kitamura and Sun, specifically, Kitamura teaches wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data ([Para. 0063-0068, 0115-0116] the user terminal decodes each CB of the TB, and transmits a NACK for CB #2 for failing to decode CB #2. The four-bit bitmap, each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal fails to decode CB #2, the 

Regarding Claim 18, the combination of Kitamura and Sun, specifically, Kitamura teaches wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded ([Para. 0065-0068, 0115-0116] the user terminal generates retransmission control information indicating A/N for each CB. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station. For example, as illustrated in FIG. 4, if the user terminal fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).

Regarding Claim 19, the combination of Kitamura and Sun, specifically, Kitamura teaches wherein the first data comprises a plurality of portions and each portion is independently decodable ([Para. 0063-0068] FIG. 4, CBs #1 to #4 are in the initial transmission, and the user terminal decodes each CB based on at least one of the CB index. the user terminal generates retransmission control information indicating A/N for each CB. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, 

Regarding Claim 20, the combination of Kitamura and Sun, specifically, Kitamura teaches wherein each portion of the first data is a code block ([Para. 0063] FIG. 4, the initial transmission from base station are CBs #1, #2, #3 and #4 where TBs are divided). 

Regarding Claim 21, the combination of Kitamura and Sun, specifically, Kitamura teaches wherein each portion of the first data is a code block group and each code block in the code block group is independently decodable. ([Para. 0052, 0063-0066] FIG. 4, the initial transmission from base station are CBs #1, #2, #3 and #4 of a TB, where TB may be referred to as a “code block group”. The user terminal decodes each CB based on at least one of the CB index. For example, in FIG. 4, the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2. For this reason, the user terminal generates retransmission control information indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2, and feeds the retransmission control information back to the radio base station). 

s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun as applied to claim 1 above, and further in view of Olsson et al. (US Pat. Pub. No. US 2019/0020444) hereinafter Olsson.

Regarding Claim 13, the combination of Kitamura and Sun does not disclose wherein the processor combines the second data with the first data for decoding in response to the second data being a complete retransmission of the first data.
Olsson teaches wherein the processor combines the second data with the first data for decoding in response to the second data being a complete retransmission of the first data ([Para. 0138-0139] a receiver receiving a partial retransmission from a sender, and soft combined the portion of the second transmission with the originally transmitted first transmission data for decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Olsson to reduce the end-to-end latency and to improve the reliability.

Regarding Claim 14, the combination of Kitamura and Sun does not disclose wherein the processor combines the second data with one or more incorrectly decoded portions of the first data for further decoding in response to the second data being a partial retransmission of the first data.  
 wherein the processor combines the second data with one or more incorrectly decoded portions of the first data for further decoding in response to the second data being a partial retransmission of the first data. ([Para. 0004, 0086, 0138-0139] when the transmitter receives a feedback indicator indicating unsuccessful decoding portions of the first transmission, the transmitter performs a retransmission of the portions of the first transmission. The receiver receiving a partial retransmission from a sender, and information instructs soft combined the portion of the second transmission with the originally transmitted first transmission data for decoding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Olsson to reduce the end-to-end latency and to improve the reliability.

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun as applied to claim 15 above, and further in view of Minami et al. (US 2004/0062267) hereinafter Minami.

Regarding Claim 22, the combination of Kitamura and Sun does not disclose wherein the signal indicating whether the feedback information is received comprises one bit.
Minami teaches wherein the signal indicating whether the feedback information is received comprises one bit ([Para. 0670, 01192] describes when an ACK for data is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Kitamura, Sun and Minami to optimize the acknowledge process for TCP packet transmission and reception.

10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, in view of Sun as applied to claim 15 above, and further in view of Wu et al. (US 2018/0175974) hereinafter Wu.

Regarding Claim 23, Kitamura and Sun does not disclose wherein the signal indicating whether the feedback information is received is included in control signaling for scheduling transmission of the second data.
Wu teaches wherein the signal indicating whether the feedback information is received is included in control signaling for scheduling transmission of the second data. ([Para. 0011, 0017-0018, 0026, 0188, 0255] Fig. 1 describes after receiving feedback information from the UE, the base station transmits confirms that the ACK/NACK is received. The base station determines the first signaling based on the feedback information, where the first signaling is radio resource control RRC signaling or Media Access Control MAC (MCS) signaling for scheduling retransmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ .

10.	Claims 29, 43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kitamura.

Regarding Claim 29, Sun teaches An apparatus comprising a base station, the apparatus further comprising: a transmitter ([Para. 0109, 0115] Fig. 14, shows a base station including a transceiver 1425, which may be a transmitter) that: transmits a signal comprises a binary indicator that indicating whether feedback information is received; the signal comprises a binary indicator that indicates either that the plurality of bits were received by the base station or that the plurality of bits were not received by the base station 
Examiner notes, under a broadest reasonable interpretation consistent with the specification, MPEP § 2111, the examiner interprets the claim term “signal” as “signal from base station” associated with HARQ process.
([Para. 0033, 0049, 0051-0052] describes the HARQ state synchronization, where UE sent to a base station a signature field (plurality of bits) in acknowledgment message (e.g., ACK/NACK signals). After received the acknowledgment, the base station may verify that base station 105-a received the ACK/NACK 215 corresponding to a signature, and transmits a downlink grant 205 (downlink signal) including the signature bit field (binary indicator) indicating the acknowledgment including a bit field 
Sun does not disclose wherein the feedback information corresponds to first data, the feedback information comprises a plurality of bits, each bit of the plurality of bits corresponds to at least one code block group, and transmits second data based on the feedback information to a user equipment, wherein, based on whether the feedback information is received, the second data is a complete retransmission of the first data or a partial retransmission of the first data, and the user equipment determines, based on the plurality of bits of the feedback information and the signal, whether the second data is the complete retransmission of the first data or the partial retransmission of the first data.
Kitamura teaches wherein the feedback information corresponds to first data, the feedback information comprises a plurality of bits, each bit of the plurality of bits corresponds to at least one code block group ([Para. 0058-0066, 0074, 0115] Fig. 4, shows the base station transmits a transport block (TB) included four CBs (i.e., first data comprises CBs #1 to #4) to user terminal (UE), and receives retransmission control information (feedback information) indicating ACKs for CBs #1, #3, and #4 and a NACK for CB #2 of a transport block (i.e., one code block group). The retransmission control information is a bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs corresponding to each bit); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun and Kitamura to improve the efficiency of the use of radio resources without having to retransmit the entire TB.

Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 29 as being unpatentable over Sun, in view of Kitamura.

Regarding Claim 45, Sun does not disclose wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data.
Kitamura teaches wherein each bit of the plurality of bits indicates a decoding result corresponding to a portion of the first data ([Para. 0062-0070, 0113-0116] the user terminal decodes each CB received from the base station, and transmits the retransmission control information, which may be a bitmap comprised of a number of bits represents a predefined combination of ACKs or NACKs for each CB or CBG. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap “1011” is fed back to the radio base station as retransmission control information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun and Kitamura to improve the efficiency of the use of radio resources without having to retransmit the entire TB.

Regarding Claim 46, Sun does not disclose wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT in response to the portion not being correctly decoded.
Kitamura further teaches wherein the decoding result corresponding to a portion of the first data is an ACKNOWLEDGEMENT in response to the portion being correctly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the HARQ feedback mechanism from Sun and Kitamura to improve the efficiency of the use of radio resources without having to retransmit the entire TB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180302144, Kazmi et al. discloses First And Second Radio Nodes And Methods Therein, For Performing A Radio Communication.
US 20180255543, Takeda et al. discloses HARQ-ACK (ACK/NACK) feedback control on DL transmission when using short TTIs.
US 20170170686, Van Wageningen et al. discloses confirmation/feedback scheme.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413